Per Curiam.
1. The case was brought to this court by direct bill of exceptions. It did not contain any brief of the evidence, nor was any such brief made a part of the record. Most of the errors complained of involve a consideration of the evidence, and can not be properly decided without reference thereto. In several instances the bill of exceptions recites that evidence of a certain character and tending to prove certain things was introduced; but the judge declined to certify that such was the fact. None of the assignments of error of this character or which would involve a consideration of the evidence for their correct determination will be considered by this court.
2. Where an amendment to the plaintiff’s petition was prepared on the fifth day of the month, and was not tendered until the eighth thereof, after the plaintiff had closed his testimony and after nearly all of the defendant’s witnesses had been examined, and no sufficient reason was shown why it should not have been tendered sooner, there was no abuse of discretion in declining to-allow it except upon the payment of cost. Civil Code (1910), § 5685. The statements in the bill of exceptions were not sufficient to show an abuse of discretion in such ruling.
3. While there may have been some slight inaccuracy in the charge in stating the contentions of the parties, yet, when the pleadings are considered as a whole and the charge is viewed in its entirety, there is nothing which requires a reversal.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.